TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00210-CV




   In re Tamisha Holmes Bey i/c/o individually and as next friends for Tamisha Holmes




                     ORIGINAL PROCEEDING FROM BELL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Filed: March 27, 2020